

EMPLOYMENT AGREEMENT
 
This AGREEMENT, made as of the 22nd day of March 2011, by and between iSafe
Imaging, LP, a Texas limited partnership with its principal office at 11500
Northwest Freeway, Suite 600, Houston, TX 77092 (the “Company”), and Joseph W.
Tischner, an individual residing at 12218 West Colony Shore Dr., Cypress, TX
77433 (“Employee”).
 
 WHEREAS, the Company is engaged in the business of document management and
imaging (“the Business”); and
 
WHEREAS, the Company and Employee desire to enter into an employment agreement
whereby Employee will be employed by the Company in accordance with the terms
and conditions stated below;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
 
1.           Employment.  The Company agrees to employ Employee, and Employee
agrees to be employed by the Company, for the period stated in Section 3 hereof
and upon the other terms and conditions herein provided.  The Company is
currently a subsidiary of Heartland Bridge Capital, Inc., a Delaware corporation
(“Heartland”).  In the event Heartland creates corporate subsidiary to own the
Company and the other related iSafe companies, then that subsidiary will become
the Company under this Agreement.
 
2.           Position and Responsibilities.  Employee shall serve in the
position of  Chief Executive Officer of the Company.  Employee agrees to perform
such services as are consistent with his position as shall from time to time be
assigned to him by the Board of Directors of the Company or of an applicable
Heartland subsidiary.  Employee further agrees to serve as a Director of the
Board of Directors of the Company and/or as a Director of any subsidiaries of
the Company without additional compensation, as and if requested by the Company.
 
3.           Term and Duties.
 
(a)         Term of Employment.  This Agreement shall become effective and the
terms of employment pursuant to this Agreement shall commence on April 1, 2011
(the “Effective Date”), and will continue through December 31, 2012 (such
period, the “Initial Term”), unless earlier terminated in accordance with the
provisions hereof; provided, however, that the term of this Agreement shall be
automatically extended by twelve (12) months (each the “Extended Term”) from the
then effective expiration date unless (i) Employee’s employment is earlier
terminated as described in this Agreement, or (ii) the Company shall have
delivered to Employee written notice of its intent not to renew this Agreement
120 days prior to January 1 in any year, commencing on January 1, 2013, or (iii)
Employee and the Company mutually agree to terminate this Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)           Duties.  During the period of his employment hereunder Employee
shall serve the Company as its Chief Executive Officer and, except for illnesses
and vacation periods, Employee shall devote all his business time, attention,
skill, and efforts to the faithful performance of his duties hereunder.  So long
as Employee is Chief Executive Officer, he will discharge all duties incidental
to such office and such further duties as may be reasonably assigned to him from
time to time by  the Company's Board of Directors, it being understood that
initially his principal responsibility will be the Company’s i-Safe and
eMEDiSAFE businesses.
 
(c)           Place of Employment.  Employee shall perform his duties hereunder
at such location as determined by the Board of Directors, it being agreed that
currently such location will be at the Company’s offices in Houston,
TX.  Employee shall travel to the Company’s other offices as may be necessary or
appropriate for him to perform his duties hereunder.


4.            Compensation and Reimbursement of Expenses.
 
(a)           Salary.  For all services rendered by Employee as Chief Executive
Officer, his employment under this Agreement, the Company shall pay Employee as
compensation a minimum salary at the annual rate of $150,000.00.  During the
period of this Agreement, Employee’s salary shall be reviewed at least annually,
with the first such annual review in December 2011 for the calendar year
beginning January 2012.  The salary payable to Employee in any year is referred
to herein as the “Base Salary” for such year.
 
(b)           Equity Compensation.  On the Effective Date, the Company shall
grant to Employee options to purchase shares of the Company’s Common Stock as
follows:
 
(i)           Employee Option.  On the close of the first fiscal year after the
Effective Date, the Company may grant Employee a “nonstatutory stock option” to
purchase up to 100,000 shares of common stock of Heartland Bridge Capital, Inc.,
at an exercise price equal to the closing bid price of such shares on the date
the Agreement is signed.  Fifty percent (50%) of the option to purchase shares
shall vest immediately and the remaining fifty percent (50%) shall vest one year
later provided that there has not been a termination of Employee’s
employment.  The determination with respect to whether or not such grant will be
issued, and the amount of such grant, will be based on attainment of performance
goals determined by the Board of Directors with respect to each year of this
Agreement.
 
(ii)           Option Terms.  Subject to the above stated vesting, all options
shall be granted pursuant to, and shall be subject to, the terms and conditions
of the stock option plan, notices of stock option grant and stock option
agreement as now in place and from time to time as amended.
 
(e)           Reimbursement of Expenses.  The Company shall pay or reimburse
Employee for all reasonable travel and other expenses incurred by Employee in
performing his obligations under this Agreement in accordance with the Company’s
expense reimbursement policy; provided Employee timely furnishes to the Company
a complete and accurate accounting of such expenses that would satisfy the
substantiation requirements of Section 274 of the Internal Revenue Code of 1986,
as amended (the “Code”).

 
2

--------------------------------------------------------------------------------

 
 
5.            Participation in Benefit Plans.  The payments provided in Sections
4 and 6 hereof are in addition to (a) any benefits Employee is entitled to under
any group hospitalization, health, dental care, disability insurance, surety
bond, death benefit plan, travel and/or accident insurance, any other allowance
and/or executive compensation plan, including, without limitation, capital
accumulation and termination pay program, retirement income or pension plan, or
other present or future group employee benefit plan or program of the Company
for which all other employees of the Company are or shall become generally
eligible, and Employee shall be eligible to receive during the period of his
employment under this Agreement, all benefits and perquisites for which all
other employees of the Company are generally eligible under every such plan or
program in accordance with the provisions thereof, and (b) any other benefits
specifically authorized by the Board of Directors of the Company (or the
Compensation Committee).  Notwithstanding the foregoing, except as specifically
provided in Section 4 or 6 hereof (or as provided by the Company as of the
Effective Date) Employee shall not be entitled to receive any additional
benefits or awards under discretionary plans or programs of the Company unless
the Board of Directors of the Company (or the Compensation Committee)
determines, in its sole discretion, to provide Employee with such benefits or
awards.
 
6.            Vacation.  Employee shall be eligible for four (4) weeks’ paid
vacation for each full calendar year to be taken at such times and for such
periods as are consistent with his responsibilities hereunder; provided,
however, that Employee shall not take more than two (2) week’s vacation (i.e.,
fourteen (14) consecutive calendar days) without prior approval of the
Board.  Should Employee fail to exhaust his vacation time in any year, he may
carry over one (1) week of unused vacation to the next calendar year; provided,
however, that vacation not taken in such subsequent year shall be
forfeited.  Any unused vacation exceeding the amount eligible to be carried over
shall be forfeited.
 
7.            Benefits Payable Upon Disability or Death.
 
(a)           Disability Benefits.  In the event of the disability of Employee
during the term of this Agreement, the Company shall, prior to Employee’s
termination of employment and subject to Sections 9, 10, and 11 hereof, continue
to pay Employee his Base Salary and the other benefits provided in Sections 4, 5
and 6 hereof during the period of his disability; provided, however, that
Employee’s disability shall be taken into account by the Compensation Committee
in determining Employee’s incentive compensation under Section 4 hereof.
 
The Company may terminate Employee’s employment for “permanent disability” in
the event Employee is unable to perform his duties under this Agreement as a
result of physical or mental illness or injury for an aggregate of six (6) or
more months during any twelve-month period.  If Employee’s employment is
terminated as a result of his “permanent disability”, then Employee shall be
eligible for the Severance benefits described in Section 8(b).
 
(b)           Death Benefits.  Employee shall be eligible to participate in the
life insurance and death benefit programs offered to all other employees from
time to time.  In addition, the Company may, at any time after the execution of
this Agreement, maintain as owner, for its own benefit or for the benefit of its
lenders or investors, life insurance on Employee in such amount and in such form
or forms as the Company may determine.  Employee shall, at the request of the
Company, submit to such medical examinations, supply such information, and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for such insurance.
 
 
3

--------------------------------------------------------------------------------

 
 
8.            Payments to Employee Upon Termination of Employment.  Upon
termination of Employee’s employment during the term of this Agreement, Employee
(or in the event of his death, his beneficiary, beneficiaries or legal
representatives) shall be entitled to no further compensation hereunder other
than (i) Employee’s Base Salary through the date of termination, (ii) any
benefits accrued and vested under the terms of the Company’s employee benefit
plans and programs and (iii) any other payments or benefits specifically
provided by this Agreement.
 
(a)           Event of Termination.  Upon the occurrence of an Event of
Termination (as hereinafter defined) during the term of this Agreement, the
provisions of this Section 8(a) and Section 8(b) shall apply.  As used in this
Agreement, an “Event of Termination” shall mean and include any of the following
described in (i) or (ii) below unless described in Section 8(a)(iii) below:
 
(i)           Termination without Cause:  The termination by the Company of
Employee’s full-time employment hereunder on account of Employee’s permanent
disability or because of any other reason (including non-renewal of this
Agreement pursuant to Section 3(a)) except (A) Termination for Cause pursuant to
Section 8(c) below, or (B) as a result of Employee’s death.
 
(ii)           Resignation for Good Reason:  Employee’s resignation from the
Company’s employ, as a result of any of the following:
 
 
A.
a material and adverse change by the Company in Employee’s function, duties or
responsibilities, without Employee’s written consent, which change would cause
Employee’s position with the Company to become one of less responsibility,
importance or scope from the position and attributes (excluding changes in
title) as described in Section 2 above;

 
 
B.
the failure of the Company to pay Employee any amount under this Agreement or
under any plan or policy of the Company, which failure continues for a period of
fifteen (15) days after written notice to the Company;

 
 
C.
The failure of the Employee to be elected as a Director of the Company, if the
Company or applicable Heartland subsidiary has a Board of Directors.

 
 
D.
A reduction in Employee’s Base Salary;

 
 
E.
other than as a result of a change in corporate policy, a material reduction in
Employee’s aggregate level of benefits under the Company’s pension, life
insurance medical, health and accident, disability, deferred compensation or
savings or similar plans that exceeds the reductions for other senior members of
management.

 
 
4

--------------------------------------------------------------------------------

 
 
Upon the occurrence of any event described in clauses A., B., C., D., or E.
above, Employee shall have the right to elect to terminate his employment under
this Agreement by resignation, upon not less than sixty (60) days prior written
notice given within a reasonable period of time not to exceed three (3) calendar
months after the event giving rise to said right to elect.  Upon receipt of such
notice, the Company shall have twenty (20) business days from the date of
receipt to effect a cure of the event described therein and, upon cure thereof
by the Company to the reasonable satisfaction of Employee, such event shall no
longer be an Event of Termination under this Agreement.
 
(iii)          Not an “Event of Termination”.  The termination of Employee’s
employment in connection with his death shall not be treated as an Event of
Termination under this Section 8(a).
 
(b)           Severance Upon an Event of Termination.  Upon the occurrence of an
Event of Termination under Section 8(a) subject to the provisions of Sections 9,
10 and 11 below, the Company shall, for the greater of (i) a period of twelve
(12) months following the date of employment termination or (ii) the period
remaining in the Initial Term, pay Employee or, in the event of Employee’s
subsequent death, his beneficiary or beneficiaries or his estate, as the case
may be, as severance pay and liquidated damages (the “Severance Payments”), the
monthly Base Salary paid to Employee at the time of termination of his
employment.  The Severance Payments shall commence on the last day of the month
in which the Event of Termination occurs; provided, that the first such payment
shall be reduced by the amount of any Base Salary received by Employee for the
portion of such month prior to the Event of Termination.  Notwithstanding the
foregoing, the Company’s obligation to provide Severance Payments hereunder
shall be terminated upon employment or the performance of consulting
services  by Employee during the period in which Employee is entitled to receive
Severance Payments.
 
(c)           Termination for Cause.  Notwithstanding Sections 8(a) and (b) or
any other provision of this Agreement to the contrary, if on or after the date
of this Agreement and prior to the end of the Initial Term or Extended Term
hereof:
 
(i)           Employee has been convicted of, or plead guilty or nolo contendere
to, any crime or offense constituting a crime involving moral turpitude or a
felony under applicable law, including, without limitation, any act of
dishonesty such as embezzlement, theft or larceny, or any other misdemeanor or
felony involving acts of gross misconduct in the performance of his duties under
this Agreement;
 
(ii)           The Board, by majority vote of the members voting, reasonably
determines that Employee has engaged or is engaging in conduct, the consequences
of which are materially adverse to the Company monetarily or otherwise.  (If
Employee is a member of the Board, he will not participate in such a vote);
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)          Employee abuses illegal drugs or other controlled substances or
Employee is habitually intoxicated (regardless of whether Employee engages in
such abuse or intoxication while performing his duties hereunder), and the Board
by majority vote has determined that such conduct has continued after written
demand for cessation of such conduct is delivered to Employee by the Board; or
 
(iv)          Employee willfully or continuously neglects or refuses to perform
Employee’s duties or responsibilities or willfully takes actions which directly
and materially impair Employee’s ability to perform his duties and
responsibilities hereunder which continues after detailed written notice thereof
has been given to him;
 
(v)           Employee materially breaches this Agreement.
 
(vi)          Employee materially violates Company policy; or
 
(vii)         Employee causes the Company to violate the terms of the Company’s
Certificate of Incorporation;
 
then the Company shall have the right to terminate Employee’s employment for
Cause, upon not less than ten (10) days’ prior written notice of termination
which notice shall (i) be given within a reasonable period of time (not to
exceed three (3) calendar months after the occurrence of the event giving rise
to Cause), and (ii) state the reason for such employment termination (including
the provision of Section 8(c) relied upon) and the Company shall have no further
obligations hereunder but Employee shall continue to have the obligations
provided for in Sections 9, 10, and 11 below.  To the extent a cure is possible,
Employee shall have five (5) business days from the date of receipt of the
notice of termination to effect a cure of the event described therein.  Upon
cure thereof by Employee to the reasonable satisfaction of the Company, such
event shall no longer constitute Cause under this Agreement.
 
9.            Surrender of Documentation Upon Termination.  Employee agrees that
he will, upon termination of his employment with the Company for any reason
whatsoever, deliver to the Company any and all records, forms, contracts,
memoranda, work papers, lists of names or other customer data and any other
articles or papers which have come into his possession by reason of his
employment with the Company or which he holds for the Company, irrespective of
whether or not any of said items were prepared by him, and he shall not retain
memoranda or copies of any of said items; provided, however, that Employee may,
with prior notice to the Company, retain such items as the Company and Employee
agree are in the public domain.
 
10.           Employee Covenants and Post-Termination Obligations.  All payments
and benefits to Employee under this Agreement shall be subject to Employee’s
compliance with the following provisions and compliance with Sections 9 and 11.
 
 
6

--------------------------------------------------------------------------------

 

(a)           Confidential Information.  During the Compliance Period, Employee
shall not disclose or reveal to any person any trade secret or other
confidential information relating to the Company, its subsidiaries or its
affiliates, or to the businesses operated by them or their affairs, including,
without limitation, any Proprietary Information (as defined herein), without the
Board’s express written consent or except as may be necessary in the ordinary
course of performing Employee’s duties as an employee of the Company.  Employee
hereby confirms that such confidential information constitutes the exclusive
property of the Company.  For purposes of this Section 10(a), the “Compliance
Period” shall commence on the Effective Date and continue thereafter.
 
“Proprietary Information” is information created, discovered or developed or
known to the Company or in which property rights have been or may be assigned or
otherwise conveyed to the Company, which information has commercial value to the
Company’s business and which is not generally available to the
public.  Proprietary Information includes but is not limited to: data,
functional specifications, computer programs, know-how, research technology,
improvements, developments, designs, marketing plans, strategies, forecasts, new
products, unpublished financial statements, budgets, projections, licenses,
prices, costs and customer, supplier and potential acquisition candidate lists.
 
(b)           Competitive Conduct.  During the Initial Term and the Extended
Term and for the two (2) year period following the end of the Initial Term or
Extended Term, as applicable, Employee shall not, without the prior written
consent of the Company, engage in any activities related to the Business, or
otherwise act or conduct himself to the material detriment of the Company, its
subsidiaries or affiliates, or in a manner which is inimical or contrary to the
interests thereof.  This restriction shall apply whether Employee acts directly
or indirectly, alone, in association with or as a shareholder, principal, agent,
partner, member, officer, director, employee or consultant of any person, firm
or entity, in any business within the United States or Canada and in each other
market where the Company is either (i) materially engaged in the Business, or
(ii) is itself restrained by contract (or where by reason of negotiations with
customers and potential customers, Employee can reasonably anticipate that the
Company will be so restrained) from engaging in activities that compete with its
customers; provided, however, that Employee’s ownership of less than two percent
(2%) of the outstanding stock of a publicly traded corporation shall not by
itself be deemed to constitute such competition.  Employee shall not (i) divert
to any entity which is engaged in any business conducted by the Company or any
of its subsidiaries, any customer of the Company or any of its subsidiaries or
any project which the Company or any of its subsidiaries are pursuing,
developing or attempting to develop as of Employee’s date of termination or (ii)
solicit any officer, employee or consultant of the Company or any of its
subsidiaries to leave the employ of the Company or any of its
subsidiaries.  Employee recognizes that the possible restrictions on his
activities which may occur as a result of his performance of his obligations
under this Section 10(b) are required for the reasonable protection of the
Company and its investments.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Intellectual Property Rights.
 
(a)           Inventions.  Employee agrees to disclose to the Company and sell,
transfer and assign to the Company, or its designee, all right, title, and
interest in and to any and all inventions, original works of authorship,
concepts, know-how, trade secrets, improvements, developments, innovations, and
technical advances, whether or not patentable or registrable under copyright or
similar laws and whether or not reduced to practice, and other intellectual
property which he may solely or jointly conceive or develop or reduce to
practice during any period of time in which he is or previously was in the
employ of the Company (collectively referred to as “Inventions”), except as
provided in Section 11(c) below.  Except as provided in Item 1 of Schedule A,
all original works of authorship which are made by Employee within the scope of
and during the period of his employment with the Company and which are
protectable by copyright are “works made for hire” and the Company or its
designee shall own all rights therein.  Any Invention relating to the Business
that is developed or disclosed by Employee within one (1) year following the
termination of his employment with the Company shall be deemed to fall within
the provisions of this Section 11(a) unless proved to have been first conceived
and made following such termination.


(b)           Patent and Copyright Registrations.  Employee shall assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's or its designee's rights in the Inventions and any
copyrights, patents or other intellectual property rights relating thereto in
any and all countries.  Employee further agrees that his obligation to execute
or cause to be executed, when it is in his power to do so, any such instrument
or papers shall continue after the termination of this Agreement.  If the
Company is unable because of his mental or physical incapacity or for any other
reason to secure his signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
assigned to the Company as above, then Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as his
agent and attorney-in-fact, to do all other lawfully permitted acts to protect
Inventions with the same legal force and effect as if executed by Employee.


(c)           Exception to Assignments.  Employee understands that the
provisions of this Agreement requiring assignment of Inventions to the Company
do not apply to any Inventions made by him prior to his employment with the
Company (as demonstrated by written evidence) which is not used with Employee's
permission by the Company or any of its designees.  Employee also shall retain
ownership of any Inventions made by him while employed by the Company if such
Inventions are made without the use of any Company contractors, personnel,
equipment, supplies, facilities or trade secret information and are developed
entirely on his own time, and (i) do not relate (A) to the Business or (B) to
the Company's actual or demonstrably anticipated research or development, or
(ii) do not result from any work performed by Employee for the Company or its
customers.  Employee represents that Schedule B is a complete list of the
inventions to which the exception provisions of this Section 11 apply as of the
Effective Date.
 
12.           Failure of Employee to Comply With Covenants.
 
(a)           Cessation of Payments and Benefits.  If for any reason other than
death, Employee shall, without written consent of the Company, fail to comply
with the provisions of Section 9, 10 or 11, his rights to any future payments or
other benefits hereunder shall terminate, and the Company’s obligations to make
such payments and provide such benefits shall cease, but the cessation of such
payments and benefits shall not limit the Company’s right to seek damages from
Employee in relation to such breach.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Remedies.  Employee agrees that monetary damages would not be
adequate compensation for any loss incurred by the Company by reason of a breach
of the provisions of Sections 9, 10 and 11 of this Agreement and hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.  Accordingly, in addition to any other remedies that the
Company may have at law or in equity, the Company shall have the right to have
all obligations, agreements and other provisions of Sections 9, 10 and 11
specifically performed by Employee, and the Company shall have the right to
obtain preliminary injunctive relief to secure specific performance and to
prevent a breach of Section 9, 10 or 11.
 
13.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the parties hereto and, upon effectiveness of this
Agreement pursuant to Section 3(a) hereof, supersedes all prior agreements
between the Company and Employee, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Employee of a kind
elsewhere provided and not expressly provided in this Agreement.
 
14.           Indemnification.  To the full extent permitted by the law and the
Company’s by-laws and certificate of incorporation, Employee, his heirs,
executors and administrators shall be indemnified by the Company against any
cost or expense reasonably incurred by him in connection with any threatened,
pending or completed action, suit or proceeding by reason of such services to
the Company or service at the request of the Company as a director, trustee,
officer, employee or agent of any other corporation, partnership, joint venture,
trust or other enterprise, and shall be advanced expenses, including attorneys’
fees, incurred in defending any such action, suit or proceeding.
 
15.           General Provisions.
 
(a)           Binding Agreement.  This Agreement shall be binding upon, and
inure to the benefit of Employee and the Company and their respective permitted
successors and assigns.
 
(b)           Resolution of Disputes.  Any disputes arising under or in
connection with this Agreement may, at the election of Employee or the Company,
be resolved by binding arbitration, to be held in Houston, Texas in accordance
with the rules and procedures of the American Arbitration Association.  If
arbitration is elected, Employee and the Company shall mutually select the
arbitrator.  If Employee and the Company cannot agree on the selection of an
arbitrator, each party shall select an arbitrator and the two arbitrators shall
select a third arbitrator who shall resolve the dispute.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Costs of the arbitration, and all other costs, fees and expenses,
including, without limitation, attorneys’ fees of each party, shall be assessed
and awarded by the arbitrator in favor of the Party prevailing as to such
dispute and against the other party.
 
 
9

--------------------------------------------------------------------------------

 
 
16.           Successors and Assigns.
 
(a)           Assignment by the Company.  This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the Company and,
unless clearly inapplicable, reference herein to the Company shall be deemed to
include its successors and assigns.
 
(b)           Assignment by Employee.  Employee may not assign this Agreement in
whole or in part.
 
17.           Modification and Waiver.
 
(a)           Amendment of Agreement.  Except for increases in compensation made
as provided in Section 4(a), this Agreement may not be changed or modified
except by an instrument in writing signed by both of the parties hereto.
 
(b)           Waiver.  No term or condition of this Agreement shall be deemed to
have waived, except by written instrument of the party charged with such waiver
or estoppel.  No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.
 
18.           Third Party Beneficiary.  This Agreement shall be for the express
benefit of (i) the Company, (ii) Employee, (iii) Employee’s heirs and executors,
and (iv) Heartland Bridge Capital
 
19.           Headings.  The paragraph headings contained herein are for
convenience only and shall not in any way affect the interpretations or
enforceability of any provisions of this Agreement.
 
20.           Severability.  In the event any provision of this Agreement or any
part hereof is held invalid, such invalidity shall not affect any remaining part
of such provision or any other provision, and to this end, the provisions of
this Agreement are intended to be and shall be deemed severable.  If any court
construes any provision of this Agreement to be illegal, void or unenforceable
because of the duration or the area or matter covered thereby, such court shall
reduce the duration, area or matter of such provision, and, in its reduced form,
such provision shall then be enforceable and shall be enforced.
 
21.           Withholding.  Employer may withhold from any amounts payable under
this Agreement such taxes and governmentally required withholdings as may be
required to be withheld pursuant to any applicable law or regulation.
 
22.           Notices.  Any notice to be given hereunder shall be in writing and
shall be deemed given when delivered personally, sent by courier or telecopy or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice of hereunder in writing:
 
 
10

--------------------------------------------------------------------------------

 
 
To Employee at:
_______________________
_______________________
_______________________

 
To the Company at:
 
I-Safe Imaging, L.P.
11500 Northwest Freeway, Suite 600
Houston, TX 77092


23.         Governing Law.  The parties hereto intend that this Agreement shall
be governed by the laws of the State of Texas.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Employee has signed this Agreement, all as of the
day and year first above written.
 
iSafe Imaging, LP
Employee
a Texas limited partnership
     
/s/ Jay N. Silverman
 
/s/ Joseph W. Tischner
 
By:
Jay N. Silverman, President
 
Joseph W. Tischner
 
JS-AMIC, Inc. its General Partner
   

 
 
11

--------------------------------------------------------------------------------

 